Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 3, 2021 has been entered in the application. Claims 1, 3, 5, 7-19 are pending. Claims 2, 4 and 6 have been canceled.

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, lines 2-5, the recitation concerning the plurality of inner ring teeth and slots appears to duplicate the material already recited in claim 1 (see claim 1, lines 24-27).  
Appropriate correction is required.
In this instance, since claim 5 adds no material that is not already present in the base claim from which it depends, the examiner suggests canceling claim 5.

Allowable Subject Matter
Claims 1, 3 and 7-19 allowed.
Claim 5 repeats material present in claim 1, and resultantly is not in condition for allowance.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the previously set forth rejections and objections, it reasonably appears as though applicant has overcome these objections and rejections. Claim 5 is objected to since it is apparently duplicative of material recited in claim 1 from which it depends.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616